Citation Nr: 1202975	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  08-16 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected hypertension has required daily use of medications with a history of diastolic blood over 90.  


CONCLUSION OF LAW

The criteria for a rating of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7701 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the claim for a higher disability rating is a "downstream" issue in that it arose from the initial grant of service connection.  Prior to the May 2006 rating decision, the RO issued a letter in July 2005 that advised the Veteran of the evidence necessary to substantiate her claim for service connection and of her and VA's respective obligations with regard to obtaining evidence.

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claims of service connection have been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Also, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and also secured examinations in furtherance of her initial rating claim.  The Board observes that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) and that her SSA records have not been obtained.  However, the Veteran was awarded benefits in May 2001, prior to the pertinent time period on appeal, and she has not indicated having any reexaminations for SSA since the award of service connection that are pertinent to the appeal.  Furthermore, the Board observes that the Veteran has numerous other medical ailments, to include diabetes mellitus and arthritis.  She has not indicated that she receives SSA benefits for her hypertension.  Therefore, as the Veteran has not indicated that there are SSA records pertinent to the initial rating issue being adjudicated, the Board finds that a remand to obtain additional records is not necessary as it would cause an undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA examinations with respect to the initial rating issue on appeal were obtained in April 2006 and July 2007.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has met its duty to assist the Veteran with respect to obtaining a VA examination concerning the initial rating issue adjudicated herein.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4. The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Thus, the Board will evaluate the hypertension issue as a claim for a higher evaluation of the original award.  When an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed below, the Board concludes that a staged rating is warranted for the Veteran's hypertension.  

Here, the Veteran contends that she is entitled to an initial compensable rating for her service-connected hypertension due to the severity of her symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examinations conducted during the current appeal and VA treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

The Veteran's hypertension is rated as zero percent or noncompensably disabling under 38 C.F.R. § 4.104, DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension).   For purposes of rating under this section, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

Specifically, pursuant to DC 7101, a 60 percent evaluation requires diastolic blood pressure predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2011).  A 40 percent revaluation requires diastolic pressure predominantly 120 or more.  Id.  A 20 percent evaluation requires diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  Id.  A 10 percent evaluation requires diastolic blood pressure predominantly 100 or more, or systolic blood pressure predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  Id.

According to the Veteran's STRs, she was first noted to have possible hypertension in June 1977.  Her blood pressure readings at that time were 120/98, 140/85, and 140/90.  In March 1981, the Veteran was shown to have blood pressure readings of 138/90, 140/102, 130/100, 120/90, 136/90, 144/96, 142/90, 140/80, 136/92, and 140/92.  In June 1981, a three day blood pressure check revealed readings of 120/86, 126/80, 148/90, 130/94, 118/90, 110/74, 120/80, 130/98, and 120/90.  The Veteran was first prescribed hydrochlorothiazide (HCTZ) to treat her hypertension in September 1981.  

Post-service medical records beginning in April 2000 and dated through November 2010 continue to show that the Veteran is treated with medication for her hypertension.  Although her records reveal several systolic pressure readings over 160 and diastolic readings over 100, such readings are not predominant.  

The Veteran was afforded a VA examination in April 2006.  She reported that her hypertension was very hard to control as it would go up and down.  Her blood pressure readings at the examination were 147/85, 154/86, and 152/79.  The Veteran reported taking several medications to treat her hypertension.  She was diagnosed with hypertension; difficult to control requiring multiple medications.  

The Veteran was afforded a second VA examination in July 2007.  She reported taking multiple medications to treat her hypertension and that her blood pressure fluctuated from high to low.  Examination revealed blood pressure readings of 140/80, 140/80, and 140/80.  The Veteran was diagnosed with hypertension, taking multiple antihypertensive medications and no evidence of renal involvement or left ventricular hypertrophy.  Her hypertension was opined to be minimally disabling.

At the October 2011 hearing, the Veteran testified that she has taken medication continuously since first diagnosed in service.  She also testified that her blood pressure fluctuated.  The Veteran testified that she currently took four medications to treat her hypertension.  

Based on a review of the evidence, the Board concludes that an increased rating of 10 percent, but no higher, is warranted from April 29, 2005, the date of the award of service connection.  The Board finds that the severity of the Veteran's disability more nearly approximates the criteria for a 10 percent rating as she has required continuous medication to treat her hypertension since it was first shown in service.  As discussed above, prior to HCTZ first being prescribed in service, the Veteran was shown to have diastolic blood pressure ranging from 74-102, with predominant readings of 90 and above and two readings of at least 100 and above.  Although the history of diastolic blood pressure prior to the prescription of medication was not predominantly 100 or more, when affording the Veteran the benefit-of-the-doubt, the Board finds that the predominant readings of at least 90 show that the Veteran's hypertension is more disabling than a noncompensable rating.  In this case, the Veteran has continuously taken medication since her military service and she currently takes four medications.  Even with her multiple medications, she has testified, and her treatment records reflect, that her blood pressure fluctuates.  Therefore, as opined by the April 2006 examiner, the Veteran's hypertension is difficult to control.  

Despite the fact that prior to medication, the Veteran did not have a history of diastolic blood pressure predominantly 100 or more, the Board finds that the daily and continuous use of medication, which does not appear to adequately control her hypertension, more nearly approximates the criteria for a 10 percent rating as opposed to a zero percent or noncompensable rating and therefore is sufficient to warrant the assignment of a 10 percent rating.  

The Board observes that in cases such as this, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  The applicable rating criteria does not define what warrants a noncompensable rating and provides that continuous medication for control, along with a history of diastolic blood pressure predominantly 100 or more warrants a 10 percent rating.  Since the Veteran requires continuous medication, it appears that her hypertension is more disabling than a noncompensable rating.  Therefore, the Board finds that her disability picture more nearly approximates the criteria required for a 10 percent rating effective April 29, 2005, the date of the award of service connection.

Accordingly, and based on this evidentiary posture, the Board concludes that a rating of 10 percent is warranted from the date of service connection, April 29, 2005.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that the Veteran's hypertension has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

It is undisputed that the hypertension has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial 10 percent rating, but no higher, for hypertension from April 29, 2005, is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

A letter from the Veteran's daughter dated in October 2011 indicates that the Veteran is unemployable due to her medical disorders, including hypertension.  The Board notes that the Veteran is only service-connected for hypertension (10%).  

The issue of entitlement to a total disability rating for compensation based on individual unemployability (TDIU) has, therefore, been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (which stipulates that, once a veteran submits evidence of a disability and of unemployability, VA must consider total rating for compensation based upon individual unemployability).  Indeed, the Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the matter of whether a TDIU as a result of that disability is warranted.  Id. at 455.  Pursuant to the Court's holding in Rice, the Board finds that the issue of entitlement to a TDIU should be remanded to the RO for adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Veterans Claims Assistance Act of 2000 (VCAA) notice letter which satisfies the VCAA notice obligations with regard to the issue of entitlement to TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This notice letter should specifically apprise the Veteran of the evidence and information necessary to substantiate her claim for TDIU.  Also, the RO should inform the Veteran of the responsibility between her and VA in producing or obtaining that evidence or information.  The letter should also include an explanation as to the information or evidence needed to establish a disability rating and an effective date in the event of award of the benefit sought, as outlined by the Court in Dingess/Hartman.
  
2.  After completing any development deemed appropriate (including obtaining SSA records), adjudicate the issue of entitlement to a TDIU.  If the Veteran disagrees with the determination, she must file a notice of disagreement and when a statement of the case is issued, a substantive appeal to perfect the claim.  See 38 C.F.R. § 20.200.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


